DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 8, line 39, before “of the first one-side chip pads”, delete “positions of”.
The limitation must read “which are located at opposite positions of the first one-side chip pads”. The term “positions of” was redundant.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor package comprising: 
a first chip stack including a plurality of first semiconductor chips stacked in a vertical direction; and 
first vertical interconnectors electrically coupled to the plurality of first semiconductor chips, respectively, and extended in the vertical direction, 
wherein each of other first semiconductor chips, except at least an uppermost first semiconductor chip from among the plurality of first semiconductor chips includes:
an active surface defined by first and third side surfaces in a first direction and second and fourth side surfaces in a second direction crossing the first direction;

first other-side chip pads disposed at a third edge of the active surface, which is close to the third side surface; and 
first redistribution pads electrically coupled to the first other-side chip pads, and disposed at a fourth edge of the active surface, which is close to the fourth side surface, and 
wherein the plurality of first semiconductor chips are stacked with an offset toward one side in a third direction crossing the first and second directions, the one side Page 3 of 16U.S. Serial No.: 16/867,348PATENTDOCKET: PA3992-0being away from the first side surface and the fourth side surface, in order to expose the first one-side chip pads and the first redistribution pads and cover the first other-side chip pads, 
wherein one ends of the first vertical interconnectors electrically coupled to the other first semiconductor chips, are respectively connected to the first one-side chip pads and the first redistribution pads.
Claims 2-7 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 8, the prior art of record fails to teach or suggest, a semiconductor package comprising: 
a first chip stack including a plurality of first semiconductor chips stacked in a vertical direction; 

a second chip stack disposed on the first chip stack, and comprising a plurality of second semiconductor chips stacked in the vertical direction, the second semiconductor chips including other second semiconductor chips and an uppermost second semiconductor chip; and 
second vertical interconnectors electrically coupled to the plurality of second semiconductor chips, respectively, and extended in the vertical direction,
 wherein each of the plurality of first semiconductor chips includes: 
an active surface defined by first and third side surfaces in a first direction and second and fourth side surfaces in a second direction crossing the first direction; Page 5 of 16U.S. Serial No.: 16/867,348PATENT 
DOCKET: PA3992-0first one-side chip pads disposed at a first edge of the active surface, which is close to the first side surface; 
first other-side chip pads disposed at a third edge of the active surface, which is close to the third side surface; and 
first redistribution pads electrically coupled to the first other-side chip pads and disposed at a fourth edge of the active surface, which is close to the fourth side surface,
wherein the plurality of first semiconductor chips are stacked with an offset toward one side in a third direction crossing the first and second directions, the one side being spaced away from the first side surface and the fourth side surface, in order to expose the first one-side chip pads and the first redistribution pads and cover the first other-side chip pads, 

wherein the other second semiconductor chips are disposed in the same state as a state in which other first semiconductor chips, except for an uppermost first semiconductor chip, are but rotated by 180 degrees about one axis parallel to the vertical direction, and each of the other second semiconductor chips comprises second one-side chip pads, second other-side chip pads and second redistribution pads which are located at opposite positions of the first one-side chip pads, the first other-side chip pads and the first redistribution pads, respectively, 
wherein the plurality of second semiconductor chips are stacked with an offset in an opposite direction of an offset stacking direction of the plurality of first semiconductor chips, in order to expose the second one-side chip pads and the secondPage 6 of 16U.S. Serial No.: 16/867,348PATENT DOCKET: PA3992-0redistribution pads and cover the second other-side chip pads, and 
wherein one ends of second vertical interconnectors electrically coupled to the other second semiconductor chips, are respectively connected to the second one-side chip pads and the second redistribution pads.
Claims 9-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894